Citation Nr: 9934623	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of gunshot wound, left anterior abdomen, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran's DD Form 214 shows active military service 
September 1968 to October 1974, and three years, ten months 
and 16 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected gunshot wound of the abdomen.

This case was originally before the Board in October 1998, at 
which time it remanded the case back to the RO for additional 
evidentiary development.  That development has been completed 
and, thus, this case is ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's abdominal gunshot wound was a small arms 
wound that was not through-and-through and that did not 
involve intra-abdominal injury.  

3.  Currently, the abdominal muscles have no loss of deep 
muscle fascia, muscle substance, or muscle tone, and no 
decreased strength and endurance.  There is no loss of power, 
weakness, lowered threshold of fatigue, fatigue pain, 
incoordination, or uncertainty of movement. 

4.  The residual scar is red, depressed, and occasionally 
painful.  The veteran also complains of occasional bleeding 
and oozing.  There is no loss of function caused by the 
residual scar.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of gunshot wound, left anterior abdomen, have 
not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5319, 4.118, 
Diagnostic Codes 7800-7805  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for residuals of a 
gunshot wound to the abdomen and has claimed that his 
disability has worsened since it was last rated; medical 
evidence has been submitted which the veteran's believes 
supports his contentions.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he or she established a 
well-grounded claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA examination.  
Moreover, the Board recently remanded this case in order to 
provide an updated VA examination and to obtain any 
additional evidence that the veteran indicated was available.  
He has not indicated that there is any other relevant 
evidence available but not yet of record.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran was treated 
for acute appendicitis in January 1966, consisting of 
surgical removal of his appendix.  A September 1967 service 
admission report shows that he underwent cystectomy for a 
pilonidal cyst.  The veteran had had a 4 year history of 
abdominal pain, especially after eating meals.  The admission 
report indicates that he was discharged in November 1967, 
after his surgical wound had completely healed.

A May 1968 re-enlistment physical examination report 
indicates no abdominal defects, except for 3 scars in the 
abdominal region.  A June 1968 admission record shows that 
the veteran was seen for a fragment wound to the upper left 
quadrant of the abdominal wall.  At that time, he developed 
pneumonitis and underwent exploratory laparotomy.  Physical 
examination revealed a post-surgical 1 centimeter draining 
sinus in the midline abdominal wall, with undermining of the 
wound on 2 inches of either side of the hole.  During 
hospital course, the wound healed slowly by itself and was 
almost entirely closed at the time of discharge.

A July 1968 clinical record indicates, as medical history, 
that the veteran incurred a small arms gunshot wound to his 
abdomen in May 1968, requiring an exploratory laparotomy.  
The laparotomy revealed no evidence of intra-abdominal 
injury.  The missile tract had been subcutaneous and was 
debrided, and the bullet was recovered.  The record indicates 
that the veteran was readmitted for a superficial infection 
of the wound.  On readmission, physical examination was 
entirely normal, except for a midline abdominal incision.  
The wound rapidly healed.  The veteran went on leave for 
approximately 1 month, after which time he was totally 
asymptomatic.

An August 1968 medical examination report shows no defects, 
except for 3 abdominal scars.  A July 1969 admission record 
shows that the veteran was seen for psychophysiologic 
gastrointestinal reaction, manifested by pain and cramping.  
Laboratory results were positive for malaria.  The veteran's 
September 1974 separation medical report was negative for any 
abdominal defects, except for the previously-noted abdominal 
scars.

Subsequent to service, a September 1979 private physician's 
letter reflects that the veteran had early morning abdominal 
pain which may be related to scar tissue from a combat wound.

An October 1979 VA examination report indicates complaints of 
abdominal pain only in the morning and with a few isolated 
attacks of very short duration.  Physical examination 
revealed a 1 inch scar on the left lateral abdomen and a 1 1/2 
to 2 inch deeply depressed scar with loss of tissue around it 
on the anterior midline abdomen.  Abdominal wall was intact 
as to fascia and muscles.  There was no hernia.  Remaining 
physical examination was entirely normal.  Abdominal X-rays 
were normal.  Diagnosis was post-operative abdominal scar and 
episodic abdominal pains of brief duration secondary to 
previous surgery for gunshot wound of abdomen.

A December 1997 VA examination report shows complaints of an 
abdominal scar that turned red.  Physical examination 
revealed a 16 1/2 centimeter by 3 centimeter abdominal scar.  
There was no tenderness, adherence, or ulceration.  The scar 
was fibrous and depressed at the level of the umbilicus.  
There was no evident underlying tissue loss, inflammation, 
edema, or keloid formation.  The scar was red.  Color 
photographs were submitted.  No functional loss caused by the 
abdominal scar was reported.  Diagnosis was abdominal scar 
with red discoloration and some depression.

The most recent medical evidence is a January 1999 VA 
examination report.  It reflects complaints of irritation of 
the scar, with occasional oozing, but with no pain.  Medical 
history indicated occasional flare-ups from heavy lifting, 
adding an additional 5 percent functional impairment.  The 
scar involved no associated injuries to the bones, nerves, or 
vascular structures.  There were symptoms of muscle pain.  
The veteran worked for the post office and had to lift a very 
heavy weight.  He also cut wood at home for extra income.  
Physical examination revealed no adhesions, tendon damage, or 
bone damage.  Muscle strength was good.  There was no 
herniation or loss of muscle function.  There was excellent 
abdominal muscle tone.  Diagnosis was gunshot wound of the 
abdomen with no loss of function due to pain.  Remarks stated 
that the gunshot wound was not through-and-through.  It was 
deep and penetrating and had debridement.  There was 
prolonged infection and, apparently, some sloughing of the 
abdominal rectus muscle in the midline and intermuscular 
scarring.  There was no loss of deep fascia or muscle 
substance other than as outlined.  There was normal firm 
resistance of the muscles, with no evidence of loss of power, 
weakness, lowered threshold of fatigue, fatigue pain, 
incoordination, or uncertainty of movement.  The diagnosis 
was gunshot wound of the abdomen with no loss of function due 
to pain.

In an October 1999 lay statement, the veteran asserted that 
his gunshot scar involved periodic redness, swelling, and 
bleeding, as well as general tenderness.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).

Currently, the veteran's residuals of gunshot wound to the 
abdomen is rated pursuant to DC 5319 of the Rating Schedule, 
which covers muscle injuries to Group XIX torso muscles.  
38 C.F.R. § 4.73, DC 5319  (1999).  DC 5319 assigns ratings 
from 0 percent (noncompensable) to 50 percent, depending on 
the severity of the disability.  A "slight" disability 
warrants a noncompensable rating; a "moderate" disability 
warrants a 10 percent rating; a "moderately severe" 
disability warrants a 30 percent rating; and a "severe" 
disability warrants a 50 percent rating.  Id.

The RO, in its January 1998 rating decision, as well as its 
reviewed decision reported in an October 1999 Supplemental 
Statement of the Case, concluded that the muscle disability 
caused by the veteran's service-connected abdominal gunshot 
would was "moderate," warranting a 10 percent rating.  The 
issue before the Board is whether his disability more closely 
reflects a "moderately severe" muscle injury under DC 5319.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c)  (1999).

Residuals are considered "moderate" if the wound is through 
and through or deep penetrating of short track from a single 
bullet, small shell, or shrapnel fragment, without explosive 
effect of high-velocity missile, residuals of debridement, or 
prolonged infection.  History and complaints should include 
service department record or other evidence of in-service 
treatment for the wound and record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings would entail 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2)  (1999).

Moderately severe injury of the muscles involves a injury 
resembling a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged  infection, or sloughing of soft 
parts, and intermuscular scarring.  History and complaint 
would consist of service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound with record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings would consist of entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)  (1999).

In this case, the evidence of record, including the medical 
evidence, pertaining to the veteran's abdominal condition 
does not indicate a moderately severe muscle injury caused by 
the gunshot wound.  History of his wound, shown by service 
medical records, reflects that it was a small arms wound that 
was not through-and-through and that did not involve intra-
abdominal injury.  It was, however, slow healing, required 
debridement, and was followed by infection.  The 1999 VA 
examination report also provides a medical opinion that there 
was some sloughing of the abdominal rectus muscle.  This 
history is reflective of a moderately severe initial gunshot 
injury.  38 C.F.R. § 4.56(d)(3)  (1999).   However, in order 
to be considered a moderately severe disability, the 
residuals must include objective findings of a loss of deep 
fascia, muscle substance, or muscle tone, with decreased 
strength and endurance.  Here, the medical evidence 
consistently shows minimal current objective symptoms.  There 
was no noted tissue loss, deep fascia loss, herniation, or 
loss of muscle function.  There was excellent abdominal 
muscle tone and good muscle strength.  From a functional 
impairment standpoint, see DeLuca v. Brown, supra, there was 
no loss of power, weakness, lowered threshold of fatigue, 
fatigue pain, incoordination, or uncertainty of movement.  It 
was recently opined that the residual scar created no 
functional loss.  The only objectively-noted residuals are 
redness, some depression, and occasional complaints of pain 
on or around the residual scar.  The veteran also indicated 
periodic bleeding and oozing.  Overall, these manifestations 
do not closely approximate those of a moderately severe 
muscle injury to Group XIX muscles.  Id.  Therefore, an 
increased disability rating based on DC 5319 is not 
authorized.

Given that the veteran's abdominal gunshot wound residuals, 
according to the medical evidence, do not involve any 
significant muscle disability, and because its main 
manifestations involve the residual scar, the Board finds 
that his disability is best rated under the diagnostic codes 
pertaining to scars.  Scars are addressed in DC 7800 through 
7805.  38 C.F.R. § 4.118, DC 7800-7805  (1999).  DC 7800 
through 7802 pertain to burn-related scars and, thus, are not 
applicable in this case.  Id.  DC 7803 pertains to scars that 
are superficial, poorly nourished, and with repeated 
ulceration.  In this case, the medical evidence, including 
the most recent VA examinations reports, indicate no 
ulceration or malnourishment.  Therefore, the Board finds 
that the veteran's scar is not optimally rated under this 
code.  It is noteworthy that DC 7803 authorizes a maximum 10 
percent schedular disability rating.  Therefore, a schedular 
rating in excess of 10 percent is not available under DC 
7803.  Id.

The Board finds that DC 7804 is the best DC for scars under 
which to rate the veteran's gunshot wound residuals.  DC 7804 
pertains to scars that are superficial, tender, and painful 
on objective demonstration.  It authorizes a maximum 10 
percent disability rating.  38 C.F.R. § 4.118, DC 7804  
(1999).  In this case, the Board finds that the veteran's 
gunshot wound residuals are objectively manifested by some 
redness and depression.  In addition, although the most 
recent 1999 VA report reflects that the veteran denied any 
pain associated with the scar, the presence of residual pain 
was noted elsewhere in the record and according to the 
veteran's lay statements.  Therefore, the maximum schedular 
rating of 10 percent is warranted pursuant to DC 7804.  The 
regulations provide no schedular basis for a higher rating 
and, thus, an increased disability rating is not available 
under DC 7804.  Id.

The Board also notes that DC 7805 pertains to "other" scars 
and authorizes a disability rating based on "limitation of 
function of part affected."  38 C.F.R. § 4.118, DC 7805  
(1999).  However, limitation of function of the abdominal 
wall would be rated based on abdominal muscle injury, which 
has already been considered, above.  The Board concluded that 
a rating in excess of 10 percent was not warranted based on 
muscle injury because the evidence shows minimal functional 
impairment of the abdominal muscles caused by the gunshot 
wound residuals.  The medical evidence specifically states 
that there was no functional loss caused by the residual 
scar.

IV.  Conclusion

Overall, the Board finds that the evidence most closely 
supports the current 10 percent rating for the veteran's 
residuals of gunshot wound to the abdomen.  38 C.F.R. § 4.7  
(1999).  Although the Board finds that DC 7804 is the most 
appropriate DC under which to rate his disability, the Board 
finds no diagnostic code for muscle injuries, scars, or other 
disabilities under the Rating Schedule, and no functional 
impairment, that would entitle the veteran to a higher 
rating.  The Board concludes that the evidence regarding this 
issue is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required under the 
provisions of 38 U.S.C.A. § 5107(b)  (West 1991).

In light of the above, the claim for an increased disability 
rating must be denied.


ORDER

A disability rating in excess of 10 percent for residuals of 
gunshot wound, left anterior abdomen, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

